DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2020, 11/4/2021, 12/22/2021, 10/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 55, 58, 63, and 76 are objected to because of the following informalities: 
In claim 55, line 5, “at least one opening” should be –at least one outlet opening--.
In claim 55, line 17, “addition” should be –addiction--.
In claim 58, line 1, “the coffee volatiles” should be –the coffee-derived volatiles--.
In claim 63, line 5, “at least one opening” should be –at least one outlet opening--.
In claim 76, line 6, “the coffee derived volatiles” should be –the coffee-derived volatiles--. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 70 recites “actuatable mechanism” in line 7 and 5 respectively. Based on Applicant’s specification, this mechanism is an airflow accelerator that has a fan or pump (paragraphs 16, 114-116, and 135).

Double Patenting
Claim 69 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 66. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 76 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10,688,275. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 26 of US 10,688,275 discloses a species that anticipates the current genus claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 recites the limitations “the use” in line 5, “the at least one outlet opening” in lines 8-9, "the development of tolerance" in lines 17-18, and “the patient’s reward center” in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites the limitation “of the volatiles the coffee derived volatiles allowing for a statistically significant amount of stimulation of a reward system of the patient’s brain” in line 6. This is unclear. This should be 
-the coffee-derived volatiles; 
allowing for a statistically significant amount of stimulation of a reward system of the patient’s brain; -- 
Claim 55 recites the limitation “statistically significant amount” in line 6. It is not clear what constitutes a statistically significant amount. The specification also does not state or suggest what this amount is supposed to be. 
Claim 55 recites “coffee-derived volatiles” in lines 11-12. It is not clear if this is a new instance or refers to the “coffee-derived volatiles” mentioned in lines 3-4.

 Claim 55 recites the limitation “a period from seconds to minutes” and “a selected period” in line 16. This is unclear as there is no definite limitations as to how long the period lasts and can be considered limitless.
Claim 55 recites the limitation “the coffee derived coffee volatiles” in line 19. There is insufficient antecedent basis for this limitation in the claim. This should probably be –the coffee-derived volatiles--.
Claims 56-62 inherit the deficiencies of claim 55 and are likewise rejected.
Claim 56 states that the selected period is from hours to days. This is still indefinite as there is still no definite endpoint for the selected period.
Claims 57-59 inherit the deficiencies of claim 56 and are likewise rejected.
Claim 58 recites the limitation “a period from two to three minutes” in line 2. It is not clear if this is new instance or refers to “a period from seconds to minutes” or “a selected period” as mentioned in lines 15-16 of claim 55. 
Claim 59 inherits the deficiencies of claim 58 and is likewise rejected.
Claim 60 recites the limitation “a sensation of addition withdrawal” in line 1. It is not clear if this is a new instance or refers to “the sensation of addition withdrawal” in line 17 of claim 55.
Claim 63 recites the limitations “the use” in line 5 and “the at least one outlet opening” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.
Claim 63 recites the limitation “of the volatiles the coffee derived volatiles allowing for a statistically significant amount of stimulation of a reward system of the patient’s brain” in line 6. This is unclear. This should be 
-the coffee-derived volatiles; 
allowing for a statistically significant amount of stimulation of a reward system of the patient’s brain; -- 
Claim 63 recites the limitation “statistically significant amount” in line 6. It is not clear what constitutes a statistically significant amount. The specification also does not state or suggest what this amount is supposed to be. 
Claim 63 recites the limitation “coffee-derived volatiles” in lines 11 and 15. It is not clear if these are new instances or refer to the “coffee-derived volatiles” mentioned in lines 3-4.
Claims 64-69 inherit the deficiencies of claim 63 and are likewise rejected.
Claim 65 recites “dosages of coffee volatiles” in line 2. It is not clear if this is a new instance or refers to that volatiles mentioned in lines 3, 11, or 15 of claim 63.

Claim 70 recites the limitation “coffee-derived volatiles” in lines 5 and 15. It is not clear if these are new instances or refer to the “coffee-derived volatiles” mentioned in line 3.
Claim 70 recites the limitation “the…composition of the coffee-derived volatiles” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 70 recites the limitation “each dose of coffee-derived volatiles” in line 14. This is insufficient antecedent basis for this limitation in the claim.
Claims 71-75 inherit the deficiencies of claim 70 and are likewise rejected.
Claim 74 recites the limitation “the plurality of coffee substances” in line 1. There is insufficient antecedent basis for this limitation in the claim.  
Claim 74 recites the limitation “coffee substance” in line 2. It is not clear if this is a new instance or refers to the coffee substance in lines 4-5 of claim 70.

Claim 76 recites the limitations “the use” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 76 recites the limitation “statistically significant amount” in lines 6-7. It is not clear what constitutes a statistically significant amount. The specification also does not state or suggest what this amount is supposed to be. 
Claim 76 recites the limitation “coffee-derived volatiles” in lines 12-13. It is not clear if these are new instances or refer to the “coffee-derived volatiles” mentioned in lines 3-4.
Claims 77-79 inherit the deficiencies of claim 76 and are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 55 and 60-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0187609 (Vail et al.) in view of US 2014/0209096 (Cheyene) in view of “Aromatherapy for People in Recovery” by alcoholrehab.com (hereinafter Alcoholrehab) in view of US 2006/0196100 (Laudamiel-Pellet et al., hereinafter Pellet).
In regards to claim 55 and 60-62, Vail discloses a method comprising:
providing a delivery device configured to deliver coffee-derived volatiles (Coffee Bean Inhaler delivers volatile vapors to user; paragraphs (0137), (01421), wherein the coffee-derived volatiles are generated by the delivery device without the use of heat (device is placed near or inside nose and vapors produced by coffee oil are inhaled; paragraph (0137)) and the delivery device includes at least one outlet opening of the volatiles therethrough (volatiles inhaled through outlet opening 62; figure 13; paragraphs [0080], [01371]);
positioning the delivery device in relation to the patient so that the at least one outlet opening is within a distance which allows olfactory stimulation of the patient by the coffee-derived volatiles upon its delivery (device is placed near or inside nose, which would allow for olfactory stimulation since there are olfactory neurons within the nasal cavity; paragraph (01371)); and
delivering a phasic dose of coffee-derived volatiles through the at least one outlet opening to the patient which causes olfactory stimulation of a brain reward system of the patient in an intensity sufficient to curb a sensation ((volatiles are inhaled through outlet opening 62 using the nose (olfactory stimulation), and upon inhalation one can feel an immediate pleasant sensation (stimulation of brain reward system), therefore curbing unpleasant sensations; paragraphs (0080), (0137), (01401)). 
Vail does not disclose a method of treating an addiction of a patient comprising: providing a delivery device configured to deliver coffee-derived volatiles upon actuation; and actuating the delivery device upon a sensation of addiction withdrawal, wherein actuating delivers a dose of coffee-derived volatiles through the at least one outlet opening to the patient which causes olfactory stimulation of a brain reward system of the patient in an intensity sufficient to curb the sensation of addiction withdrawal. Cheyene discloses providing a delivery device configured to deliver volatiles upon actuation (ducted blower 17 is powered by a power source and turned off and on (actuation) with switch 30 and blows air through a source material 25 to deliver active elements of the source material 25; paragraphs (0021), (00281). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Vail to include providing a delivery device configured to deliver volatiles upon actuation, as taught by Cheyene, because it would improve the amount of volatile substance that is delivered to the user during use, and would allow the device to be used at room temperature, rather than requiring a heater to vaporize or volatilize the substance. 
ALCOHOLREHAB discloses a method of treating alcohol or other drug addictions of a patient (aromatherapy for people in recovery from an addiction to a drug or alcohol; title; "Alternative Therapies for People in Recovery" section) comprising: delivering a dose of volatiles which causes olfactory stimulation of a brain reward system of the patient in an intensity sufficient to curb the sensation of addiction withdrawal (some of the essential oils, administered by aromatherapy, which inherently involves inhaling vapor (olfactory stimulation), can lift people's moods (stimulation of brain reward system) in order to help with addiction withdrawal symptoms; title; "How Aromatherapy Works" section; second page, "Aromatherapy for People in Recovery" section, third bullet from the bottom of the section). ALCOHOLREHAB discloses that the sensation of addiction withdrawal can be treated with aromatherapy (aromatherapy can be used to treat addiction withdrawal symptoms of anxiety, sleeplessness, and can work as antidepressants and mood lifters, which would mean depression is also a side effect of addiction withdrawal; "Aromatherapy for People in Recovery" section; "Essential Oils that May be of Benefit to People in Recovery" section).  This suggests delivery activation upon a sensation of addition withdrawal, thus meeting the limitations of claims 60, 61, and 62. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Vail and Cheyene  to include delivering a dose of volatiles which causes olfactory stimulation of a brain reward system of the patient in an intensity sufficient to curb the sensation of addiction withdrawal, as taught by ALCOHOLREHAB, because it would provide a low-cost, easy, and natural method of recovery from a harmful drug addiction that could be performed in the comfort of one's home (ALCOHOLREHAB; "How Aromatherapy Works" section).
Vail, Cheyene, and Alcoholrehab do not state that wherein the coffee derived volatiles are delivered from the delivery device over a period from seconds to minutes and then stopped for a selected period such that dopamine spikes are produced in the patient’s brain to curb the sensation of addition withdrawal without the development of tolerance in the patient’s reward center to stimulation from the coffee derived coffee volatiles.
In a related area, Pellet discloses a system and methods used to dispense scents (title and abstract).  Paragraph 59 discloses the use of coffee as one of the scents dispensed in aromatherapy. Paragraphs 119, 123-125, and 141 disclose that the period of scent delivery from 1 minute to greater than 120 minutes (2 hours), the times for emission and non-emission, and the scent emission is intermittent to minimize “habituation”, which meets the “stopped for a selected period such that dopamine spikes are produced in the patient’s brain to curb the sensation of withdrawal without the development of tolerance in the patient’s reward center to stimulation from the coffee derived volatiles”. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Vail, Cheyene, and Alcoholrehab to deliver the coffee derived volatiles over a period from seconds to minutes and then stopped for a selected period as shown by Pellet in order to minimize habituation.

Claim(s) 56-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0187609 (Vail et al.) in view of US 2014/0209096 (Cheyene) in view of “Aromatherapy for People in Recovery” by alcoholrehab.com (hereinafter Alcoholrehab) in view of US 2006/0196100 (Laudamiel-Pellet et al.) as applied to claim 55 above, and further in view of US 2015/0065822 (Blenkush).
In regards to claim 56, Vail, Cheyene, Alcoholrehab, and Pellet disclose the limitations of claim 55 but do not state that the selected period is from hours to days. In a related area, Blenkush discloses systems and methods for addition prevention and treatment. Paragraphs 42 and 60 in particular states that therapies have differing dosage schedules, which prescribes a time sequence for administering treatments, such as once daily for a period of days, and is used for behavioral intervention to remediate behavior. Once daily doses would have a selected period from hours to days.  Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Vail, Cheyene, Alcoholrehab, and Pellet to include delivering subsequent dosages of the coffee derived volatiles as suggested by Blenkush in order to remediate subject behavior. 
In regards to claims 57-59, Vail, Cheyene, Alcoholrehab, Pellet, and Blenkush disclose the limitations of claim 56 but are silent as to how long the selected periods are and exactly how long the volatiles are delivered. However, Blenkush does state that the dosing schedule can administer the dose on an as-needed basis and also has a variety of schedules that can be used in treatment administration. Applicant has not disclosed the criticality of the claimed ranges.  Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Vail, Cheyene, Alcoholrehab, Pellet, and Blenkush to have the claimed range because it is a natural drive of scientist and medical practitioners to optimize parameters generally disclosed in order to optimize patient outcomes. 

Claims 63, 64, and 66-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0187609 (Vail et al.) in view of US 2014/0209096 (Cheyene) in view of “Aromatherapy for People in Recovery” by alcoholrehab.com (hereinafter Alcoholrehab) in view of US 2015/0065822 (Blenkush).
In regards to claim 63 and 66-69, Vail discloses a method comprising:
providing a delivery device configured to deliver coffee-derived volatiles (Coffee Bean Inhaler delivers volatile vapors to user; paragraphs (0137), (01421), wherein the coffee-derived volatiles are generated by the delivery device without the use of heat (device is placed near or inside nose and vapors produced by coffee oil are inhaled; paragraph ([0137]) and the delivery device includes at least one outlet opening of the volatiles therethrough (volatiles inhaled through outlet opening 62; figure 13; paragraphs [0080], [01371]);
positioning the delivery device in relation to the patient so that the at least one outlet opening is within a distance which allows olfactory stimulation of the patient by the coffee-derived volatiles upon its delivery (device is placed near or inside nose, which would allow for olfactory stimulation since there are olfactory neurons within the nasal cavity; paragraph (01371));
delivering a dose of coffee-derived volatiles through the at least one outlet opening to the patient which causes olfactory stimulation of a brain reward system of the patient in an intensity sufficient to curb a sensation (volatiles are inhaled through outlet opening 62 using the nose (olfactory stimulation), and upon inhalation one can feel an immediate pleasant sensation (stimulation of brain reward system), therefore curbing unpleasant sensations; paragraphs (0080), (0137), (01401)). 
Vail does not disclose a method of treating an addiction of a patient comprising: providing a delivery device configured to deliver coffee-derived volatiles upon actuation; and actuating the delivery device upon a sensation of addiction withdrawal, wherein actuating delivers a dose of coffee-derived volatiles through the at least one outlet opening to the patient which causes olfactory stimulation of a brain reward system of the patient in an intensity sufficient to curb the sensation of addiction withdrawal. Cheyene discloses providing a delivery device configured to deliver volatiles upon actuation (ducted blower 17 is powered by a power source and turned off and on (actuation) with switch 30 and blows air through a source material 25 to deliver active elements of the source material 25; paragraphs (0021), (00281). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Vail to include providing a delivery device configured to deliver volatiles upon actuation, as taught by Cheyene, because it would improve the amount of volatile substance that is delivered to the user during use, and would allow the device to be used at room temperature, rather than requiring a heater to vaporize or volatilize the substance. 
ALCOHOLREHAB discloses a method of treating alcohol or other drug addictions of a patient (aromatherapy for people in recovery from an addiction to a drug or alcohol; title; "Alternative Therapies for People in Recovery" section) comprising: delivering a dose of volatiles which causes olfactory stimulation of a brain reward system of the patient in an intensity sufficient to curb the sensation of addiction withdrawal (some of the essential oils, administered by aromatherapy, which inherently involves inhaling vapor (olfactory stimulation), can lift people's moods (stimulation of brain reward system) in order to help with addiction withdrawal symptoms; title; "How Aromatherapy Works" section; second page, "Aromatherapy for People in Recovery" section, third bullet from the bottom of the section). ALCOHOLREHAB discloses wherein the sensation used for treatment is of addiction withdrawal (aromatherapy can be used to treat addiction withdrawal symptoms of anxiety, sleeplessness, and can work as antidepressants and mood lifters, which would mean depression is also a side effect of addiction withdrawal; "Aromatherapy for People in Recovery" section; "Essential Oils that May be of Benefit to People in Recovery" section). This suggests delivery activation upon a sensation of addition withdrawal, thus meeting the limitations of claims 66-69. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Vail and Cheyene to include delivering a dose of volatiles which causes olfactory stimulation of a brain reward system of the patient in an intensity sufficient to curb the sensation of addiction withdrawal, as taught by ALCOHOLREHAB, because it would provide a low-cost, easy, and natural method of recovery from a harmful drug addiction that could be performed in the comfort of one's home (ALCOHOLREHAB; "How Aromatherapy Works" section).
Vail, Cheyene, and Alcoholrehab does not state the step of delivering subsequent dosages of coffee derived volatiles according to a dosage schedule which prescribes a time sequence for administering each subsequent dose to the patient so as to treat the addiction over time. 
In a related area, Blenkush discloses systems and methods for addiction prevention and treatment. Paragraphs 42 and 60 in particular states that therapies have differing dosage schedules, which prescribes a time sequence for administering treatments, such as once daily for a period of days, and is used for behavioral intervention to remediate behavior. These can be considered as phasic subsequent dosages. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Vail, Cheyene, and Alcoholrehab to include delivering subsequent dosages of the coffee derived volatiles as suggested by Blenkush in order to remediate subject behavior.
In regards to claim 64, Vail, Cheyene, Alcoholrehab, and Blenkush, disclose the limitations of claim 63. In addition, because the prior art applied is used in the treatment of addition, the dosage schedule would be based on a type of addiction, an addition symptom, or a severity of an addiction symptom.  

Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0187609 (Vail et al.) in view of US 2014/0209096 (Cheyene) in view of “Aromatherapy for People in Recovery” by alcoholrehab.com (hereinafter Alcoholrehab) in view of US 2015/0065822 (Blenkush) as applied in claim 63 above, and further in view of US 2005/0169849 (Farr).
In regards to claims 65, Vail, Cheyene, Alcoholrehab, and Blenkush disclose the limitations of claim 63 but do not explicitly state that the dosage schedule comprises incrementally decreasing dosages of coffee volatiles over the time sequence. In a related area of treating smoking nicotine dependence, Farr discloses a dosage schedule which prescribes a time sequence for administering each dose to the patient so as to treat the addiction (patient is delivered gradually reduced amounts of nicotine over time in order to wean off of it (treat addiction); abstract). Farr discloses wherein the differing doses incrementally decrease and wherein the dosage schedule prescribes decreasing doses throughout the time sequence (after each phase, the amount of nicotine delivered to the patient is decreased, and each phase lasts for a certain amount of time; paragraphs [0098] - [0101]). Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Vail, Cheyene, Alcoholrehab, and Blenkush to use gradually decreasing dosages as taught by Farr in order to wean the patient off of the substance.

Claim(s) 70-73 and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0284783 (Lolmede) in view of US 2014/0224248 (Edwards et al., hereinafter Edwards) in view of US 2015/0065822 (Blenkush).
In regards to claim 70, 73, and 75 Lolmede has a system that comprises a device that delivers coffee-derived volatiles (full document). Of note are figures 1-3 and paragraphs 32-49, which show the diffuser components. The device includes the following components:
a housing body (28) having at least one air inlet (14) configured to hold a quantity of coffee substance disposed within the housing body such that coffee-derived volatiles (CDV) are collectable within the housing body from the coffee substance without the use of heat by a flow of inhaled air from the inlet over the coffee substance (paragraphs 4 and 38-45); and
an actuatable mechanism (fan-16) for allowing inhaled delivery of a discrete dose of the CDV from the housing to the user’s olfactory system (paragraphs 4, 36-40, 43-45); and
a plurality of contained coffee substance quantities, each quantity of the plurality positionable within the housing body (element 27 – coffee cartridge; paragraphs 4 and 38-45).  

The limitation “the dose and composition of the CDV allow for olfactory stimulation a ventral tegmental area or nucleus accumbens of a brain reward system of the patient in an intensity equivalent to an addictive drug” is so broad that it can encompass all dosages and compositions because of the term “allow for”. Thus, Lolmede meets this limitation.
However, Lolmede does not explicitly state that the device is used to treat addiction and does not show the presence of a dosage schedule which prescribes a time sequence for administering each dose of the CDV. In a related area, Edwards discloses an aerosol delivery apparatus that can deliver coffee scents (paragraph 139). Edwards states that the device is used for addiction treatment and weight control (paragraph 153) by providing sensations that satisfy cravings. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the system of Lolmede to be used for addiction, as taught by Edwards in order to provide feelings of satisfaction to patients for addiction treatment. However, Lolmede and Edwards do not explicitly state that the device is used to treat addiction and does not show the presence of a dosage schedule which prescribes a time sequence for administering each dose of the CDV. 
In a related area, Blenkush discloses systems and methods for addiction prevention and treatment. Paragraphs 3 and 22 states that the invention of Blenkush is used for different addictive substances such as tobacco which is tied to nicotine addiction, opioids, cocaine, heroin, alcohol, and methamphetamines. Paragraphs 42 and 60 state that therapies have differing dosage schedules, which prescribes a time sequence for administering treatments, such as once daily for a period of days, and is used for behavioral intervention to remediate behavior. 
Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the system of Lolmede and Edwards to have a dosage schedule to include delivering subsequent dosages of the coffee derived volatiles as suggested by Blenkush in order to remediate subject behavior.
Claim 71 appears to be either an intended use (storing the dosage schedule) or product by process limitation (generating the dosage schedule). If the dosage schedule is electronically generated, printed, written down, or in a doctor’s memory, unless a structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113[R-1]). Therefore, since it appears that the process does not limit the claims in terms of structure, Lolmede modified by Edwards and Blenkush discloses the dosage schedule, which meets the limitations recited in the instant claim. If the dosage schedule is electronically stored, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The dosage schedule can also be considered as nonfunctional descriptive material as it can be a mere text file, notes in a notebook, or some other form of printed matter.  There is no relation to the physical structure of the printed matter to the physical structure of the system, thus the applied prior art would read on the limitation (See MPEP 2111.05).

In regards to claim 72, Lolmede, Edwards, and Blenkush, disclose the limitations of claim 70 In addition, because the prior art applied is used in the treatment of addiction, the dosage schedule would be based on a type of addiction, an addition symptom, or a severity of an addiction symptom.  

Claim(s) 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0284783 (Lolmede) in view of US 2014/0224248 (Edwards et al.) in view of US 2015/0065822 (Blenkush) as applied to claim 70 above, and further in view of US 2005/0169849 (Farr).
In regards to claims 74, Lolmede, Edwards, and Blenkush disclose the limitations of claim 74 but do not explicitly state that the dosage schedule comprises incrementally decreasing dosages of coffee volatiles over the time sequence. In a related area of treating smoking nicotine dependence, Farr discloses a dosage schedule which prescribes a time sequence for administering each dose to the patient so as to treat the addiction (patient is delivered gradually reduced amounts of nicotine over time in order to wean off of it (treat addiction); abstract). Farr discloses wherein the differing doses incrementally decrease and wherein the dosage schedule prescribes decreasing doses throughout the time sequence (after each phase, the amount of nicotine delivered to the patient is decreased, and each phase lasts for a certain amount of time; paragraphs [0098] - [0101]). Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the system of Lolmede, Edwards, and Blenkush to use gradually decreasing dosages as taught by Farr in order to wean the patient off of the substance.

Claims 76-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0187609 (Vail et al.) in view of US 2014/0209096 (Cheyene) in view of “Aromatherapy for People in Recovery” by alcoholrehab.com (hereinafter Alcoholrehab) 
In regards to claims 76-79, Vail discloses a method comprising:
providing a delivery device configured to deliver coffee-derived volatiles (Coffee Bean Inhaler delivers volatile vapors to user; paragraphs (0137), (01421), wherein the coffee-derived volatiles are generated by the delivery device without the use of heat (device is placed near or inside nose and vapors produced by coffee oil are inhaled; paragraph (0137]) and the delivery device includes at least one outlet opening of the volatiles therethrough (volatiles inhaled through outlet opening 62; figure 13; paragraphs [0080), [01371]);
positioning the delivery device in relation to the patient so that the at least one outlet opening is within a distance which allows olfactory stimulation of the patient by the coffee-derived volatiles upon its delivery (device is placed near or inside nose, which would allow for olfactory stimulation since there are olfactory neurons within the nasal cavity; paragraph (01371));
delivering a dose of coffee-derived volatiles through the at least one outlet opening to the patient which causes olfactory stimulation of a brain reward system of the patient in an intensity sufficient to curb a sensation (volatiles are inhaled through outlet opening 62 using the nose (olfactory stimulation), and upon inhalation one can feel an immediate pleasant sensation (stimulation of brain reward system), therefore curbing unpleasant sensations; paragraphs (0080), (0137), (01401)). 
While not explicitly stated, inserting a coffee substance into the delivery device would be a required prerequisite in order to deliver the coffee vapors

Vail does not disclose a method of treating an addiction of a patient comprising: providing a delivery device configured to deliver coffee-derived volatiles upon actuation; and actuating the delivery device upon a sensation of addiction withdrawal, wherein actuating delivers a dose of coffee-derived volatiles through the at least one outlet opening to the patient which causes olfactory stimulation of a brain reward system of the patient in an intensity sufficient to curb the sensation of addiction withdrawal. Cheyene discloses providing a delivery device configured to deliver volatiles upon actuation (ducted blower 17 is powered by a power source and turned off and on (actuation) with switch 30 and blows air through a source material 25 to deliver active elements of the source material 25; paragraphs (0021), (00281). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Vail to include providing a delivery device configured to deliver volatiles upon actuation, as taught by Cheyene, because it would improve the amount of volatile substance that is delivered to the user during use, and would allow the device to be used at room temperature, rather than requiring a heater to vaporize or volatilize the substance. 
ALCOHOLREHAB discloses a method of treating alcohol or other drug addictions of a patient (aromatherapy for people in recovery from an addiction to a drug or alcohol; title; "Alternative Therapies for People in Recovery" section) comprising: delivering a dose of volatiles which causes olfactory stimulation of a brain reward system of the patient in an intensity sufficient to curb the sensation of addiction withdrawal (some of the essential oils, administered by aromatherapy, which inherently involves inhaling vapor (olfactory stimulation), can lift people's moods (stimulation of brain reward system) in order to help with addiction withdrawal symptoms; title; "How Aromatherapy Works" section; second page, "Aromatherapy for People in Recovery" section, third bullet from the bottom of the section). ALCOHOLREHAB discloses that the sensation of addiction withdrawal is treated via aromatherapy (aromatherapy can be used to treat addiction withdrawal symptoms of anxiety, sleeplessness, and can work as antidepressants and mood lifters, which would mean depression is also a side effect of addiction withdrawal; "Aromatherapy for People in Recovery" section; "Essential Oils that May be of Benefit to People in Recovery" section).  This suggests delivery activation upon a sensation of addition withdrawal, thus meeting the limitations of claims 77-79. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Vail and Cheyene  to include delivering a dose of volatiles which causes olfactory stimulation of a brain reward system of the patient in an intensity sufficient to curb the sensation of addiction withdrawal, as taught by ALCOHOLREHAB, because it would provide a low-cost, easy, and natural method of recovery from a harmful drug addiction that could be performed in the comfort of one's home (ALCOHOLREHAB; "How Aromatherapy Works" section).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791